

EXHIBIT 10.1


SETTLEMENT AGREEMENT
AND
MUTUAL GENERAL RELEASE
 

--------------------------------------------------------------------------------


This Settlement Agreement and Mutual General Release (hereinafter referred to as
the “Settlement Agreement”), is effective as of June 25, 2008, and is made by
and among Kings Road Entertainment, Inc., a Delaware corporation (“KREN”),
Philip Holmes, individually, and as a currently officer and director of KREN, H.
Martin DeFrank (a.k.a. Christian DeFrank), individually, and as a shareholder
and a former officer and director of KREN (“DeFrank”), Sloane Squared Ltd., a
purported United Kingdom limited liability company which is purportedly owned or
controlled by DeFrank (“Sloane”), John Burnley, individually and as a
shareholder of KREN (“Burnley”) and doing business as Endeavour Broadcast
Services (“Endeavour”) and Millennium (“Millennium”), and all other entities
controlled, directly or indirectly by DeFrank and/or Burnley (collectively the
“Controlled Entities”). KREN, DeFrank, Sloane, Burnley, and the Controlled
Entities shall hereinafter collectively be referred to as the “Parties.” This
Agreement is made in consideration of the following facts and recitals:


AGREEMENT


For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged the Parties hereto agree as follows:


1. Mutual General Release.


1.1 Release by KREN and Holmes. Except as to such rights or claims as may be
created by this Settlement Agreement or any agreement executed by the Parties
pursuant to this Settlement Agreement, and subject to and conditioned upon the
performance and completion of the undertakings by DeFrank, Sloane, Burnley and
the Controlled Entities as set forth in Section 2, below, KREN and Holmes hereby
discharge and release DeFrank, Sloane, Burnley and the Controlled Entities and
their assigns, agents, representatives, attorneys, predecessors and successors
in interest, from any and all claims, demands, obligations, or causes of action
of whatever nature or description, in law or in equity, whether now known or
unknown, suspected, or unsuspected, which now exists, or at any time theretofore
has existed, against any of the parties hereto from the beginning of time
through the date on which all conditions which are the subject of, and all
deliveries to be made pursuant to, this Settlement Agreement have been
satisfied, including, but not limited to, DeFrank’s relationship with KREN as an
independent contractor, consultant, employee, officer, director, shareholder or
otherwise, Burnley’s relationship with KREN as shareholder, consultant or
otherwise, and the matters set forth in any Litigation now pending between the
Parties.


1.2 Release by DeFrank, Sloane, Burnley and Controlled Entities. Except as to
such rights or claims as may be created by this Settlement Agreement or any
agreement executed by the Parties pursuant to this Settlement Agreement, and
subject to and conditioned upon the performance and completion of the
undertakings by KREN as set forth in Section 2, below, DeFrank, Sloane, Burnley
and the Controlled Entities hereby discharge and release KREN, Holmes and KREN’s
current and former officers, directors, employees, shareholders, attorneys,
assigns, agents, representatives, predecessors and successors in interest,
except for and specifically excluding George Moseman, from any and all claims,
demands, obligations, or causes of action of whatever nature or description, in
law or in equity, whether now known or unknown, suspected, or unsuspected, which
now exists, or at any time theretofore has existed, against any of the parties
hereto from the beginning of time through the date on which all conditions which
are the subject of, and all deliveries to be made pursuant to, this Settlement
Agreement have been satisfied, including, but not limited to, DeFrank’s
relationship with KREN as an employee, officer, director or shareholder,
Burnley’s relationship with KREN as shareholder or otherwise, and the matters
set forth in any Litigation now pending between the Parties.



--------------------------------------------------------------------------------


1.3 Release of Unknown Claims. The Parties acknowledge and agree that this
release applies to all claims for any injuries, damages, losses or claims,
whether known or unknown, foreseen or unforeseen, patent or latent, that the
Parties hereto now have or may acquire, and each Party hereto hereby waives
application of California Civil Code Section 1542, and any and all provisions,
rights and benefits conferred by any law of any state or territory of the United
States, or principle of common law, which is similar, comparable or equivalent
to California Civil Code Section 1542.


(a)  Each Party hereto certifies that such party is aware of the provisions of
California Civil Code Section 1542 which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


(b)  The Parties understand and acknowledge the significance and consequences of
the waiver of California Civil Code Section 1542; and that this release and
waiver of California Civil Code Section 1542 is a significant material part of
the consideration of entering into this Settlement Agreement. The Parties
expressly acknowledge that this Settlement Agreement except for ongoing
obligations set forth in the attached agreements, is intended to include a
release, without limitation, of all claims, and acknowledges that the execution
of this Settlement Agreement is entered into for the purpose of extinguishing
any such claim or claims.


(c)  The Parties further understand and acknowledge that if any party hereto, or
such Parties respective officers, directors, employees, shareholders, attorneys,
assigns, agents, representatives, predecessors and successors in interest,
eventually discover additional damages or claims arising out of the facts and
claims released herein, that Party will not be able to make any claim for any
such losses or damages. Furthermore, the Parties acknowledge that they intend
these consequences even as to claims for losses or damages that may exist as of
the date of this Settlement Agreement but which the Parties hereto do not
presently know to exist, and which if known, would have materially affected the
Party’s decision to execute this Settlement Agreement.



--------------------------------------------------------------------------------


1.4 The Parties understand and agree the word “claims” to include all actions,
claims, and grievances, whether actual or potential, known or unknown, and
specifically but not exclusively all claims arising and relating directly or
indirectly out of any of the facts, acts, omissions, events, damages and/or
injuries arising from or relating in any way to any litigation which is pending
between the Parties, that have arisen, or may arise in the future, or from or
relating directly or indirectly from any and all events or relationships between
the Parties. All such claims (including related fines, penalties, interest,
attorneys’ fees and costs, rights of injunctive relief) are forever barred by
this Agreement and without regard to whether those claims are based on any
alleged breach of a duty arising in a statute, contract, or tort; any alleged
unlawful act, including, without limitation, fraud and deceit, negligent
misrepresentation, conversion of labor, breach of partnership, intentional
interference with business contract, breach of contract; or any other claim or
cause of action; and regardless of the forum in which it might be brought.


2. Agreements and Undertakings of the Parties. Concurrently with the execution
of this Settlement Agreement, and as a conditioned precedent to the settlement
of the Parties contemplated by this Settlement Agreement, the Parties shall
enter into the following agreements and undertakings:


2.1 Execution of Stock Purchase Agreement by DeFrank. DeFrank shall enter into
that certain Stock Purchase Agreement, attached hereto as Exhibit 2.1, under
which DeFrank agrees to sell an aggregate of 500,000 shares of common stock of
KREN owned by DeFrank, for an aggregate purchase price of $60,000.


2.2 Execution of Stock Purchase Agreement by Burnley. Burnley shall enter into
that certain Stock Purchase Agreement, attached hereto as Exhibit 2.2, under
which Burnley agrees to sell an aggregate of 300,000 shares of common stock of
KREN owned by Burnley, for an aggregate purchase price of $24,000.


2.3 Execution of Payment Split Agreement. DeFrank, Sloane and KREN shall enter
into that certain Payment Split Agreement, attached hereto as Exhibit 2.3, under
which either DeFrank or Sloane as the case may be shall pay to KREN fifty
percent (50%) of all compensation and proceeds, whether in cash, non-cash or any
other form, received by, or credited to, either DeFrank or Sloan, individually
or jointly, under the “All of Me”/Producer Agreement dated April 23, 2004 by and
among Katja Motion Picture Corp., Eclectic Filmworks, Inc., Sloane Squared,
Ltd., Ira Posnansky and Christian DeFrank.


2.4 Dismissal by KREN of Complaint in the matter of Kings Road Entertainment,
Inc._vs. H. Martin DeFrank, Sloane Squared Ltd., et al. Within seven (7)
business days of the Closing under the Stock Purchase Agreement attached hereto
as Exhibit 2.1, KREN will execute, file and deliver a dismissal with prejudice,
in the form attached hereto as Exhibit 2.4, of the complaint filed by KREN in
the matter of Kings Road Entertainment Inc. vs. H. Martin DeFrank, Sloane
Squared Ltd., et al., Los Angeles County Superior Court Case No. BC372716, and
any and all claims and counterclaims contained therein.



--------------------------------------------------------------------------------


2.5 Dismissal by KREN of Complaint in the matter of Kings Road Entertainment,
Inc._vs. H. Martin DeFrank, John Burnley, et al. Within seven (7) business days
of the Closing under the Stock Purchase Agreements attached hereto as Exhibits
2.1 and 2.2, KREN and Holmes will execute, file and deliver a dismissal with
prejudice, in the forms collectively attached hereto as Exhibit 2.5, of the
complaint filed by KREN, George Moseman and Holmes in the matter of Kings Road
Entertainment Inc., vs. H. Martin DeFrank, John Burnley, et al., Court Case No.
BC386459, and any and all claims and counterclaims contained therein.


2.6 Dismissal by DeFrank of the Cross-Complaint in the matter of DeFrank vs.
Kings Road Entertainment, Inc. and Certain Directors. Within seven (7) business
days of the Closing under the Stock Purchase Agreement attached hereto as
Exhibit 2.1, DeFrank will execute, or cause to be executed and deliver to
litigation counsel for KREN, in the form attached hereto as Exhibit 2.6, a
dismissal with prejudice of the cross-complaint filed by DeFrank against KREN,
Holmes and Brad Hoffman and a dismissal without prejudice against George Moseman
in the matter of Kings Road Entertainment, Inc., vs. H. Martin DeFrank, et. al.,
Los Angeles County Superior Court Case No. BC372716, and any and all claims and
counterclaims contained therein.


2.7 Dismissal by Burnley of Complaint in the matter of John Burnley vs. Kings
Road Entertainment, Inc., et al. Within seven (7) business days of the Closing
under the Stock Purchase Agreement attached hereto as Exhibit 2.2, Burnley will
execute, or cause to be executed and deliver to litigation counsel for KREN, a
dismissal with prejudice against KREN, Holmes and all other parties except
George Moseman which dismissal against George Moseman will be without prejudice,
in a form satisfactory to KREN’s litigation counsel, of the complaint and any
counter claims in the matter of John Burnley vs. Kings Road Entertainment Inc.,
George Moseman and Philip Holmes et al., Court Case No. BC374788, and any and
all claims and counterclaims contained therein.


3. Representations, Warranties and Covenants of DeFrank.


3.1 DeFrank represents and warrants that during his tenure as an officer and/or
director of KREN he has made no other statements which have not yet been
disclosed to the current board of directors of KREN.


3.2 DeFrank represents and warrants that he has fully disclosed all agreements,
commitments, promises, arrangements that he has made while an officer or
director of KREN or on behalf of KREN and has provided copies of any such
paperwork where these may be documented, and has not in or on behalf of or in
the name of KREN entered into any other agreement or contract binding KREN.



--------------------------------------------------------------------------------


3.3 DeFrank represents and warrants that the shares of KREN to be delivered and
transferred are the only shares he owns, and further that there are no other
shares of KREN held beneficially or otherwise by DeFrank, in the name of any
other third party for the benefit of DeFrank or in the name of any company or
other entity in which DeFrank has a direct or indirect interest. DeFrank agrees
that in event that it is discovered that DeFrank has any direct or indirect
interest in any shares of KREN or that any shares of KREN are presented for
transfer which are determined to be held by or for the benefit of DeFrank, that
KREN through its transfer agent may place a stop transfer with regard to said
shares and that the burden of proof shall be upon DeFrank or the presenter
thereof, to provide demonstrable evidence that DeFrank has no direct or indirect
interest in said shares. DeFrank individually and on behalf of any entity in
which he has a direct or indirect interest, will not directly or indirectly
acquire any shares of KREN, or any beneficial or other interest in any shares of
KREN. DeFrank individually and on behalf of any entity in which he has a direct
or indirect interest, agrees that in event that it is discovered that DeFrank
has acquired any shares in KREN, or has any direct or indirect interest in any
shares of KREN or that any shares of Kings Road are presented for transfer which
are determined to be held by or for the benefit of DeFrank, that KREN through
its transfer agent may place a stop transfer with regard to said shares and that
the burden of proof shall be upon DeFrank or the presenter thereof, to provide
demonstrable evidence that DeFrank has no direct or indirect interest in said
shares.


3.4 DeFrank individually and on behalf of any entity in which he has a direct or
indirect interest, including without limitation, Sloane, shall not, for whatever
reason, either directly or indirectly solicit, encourage, participate, entice or
otherwise assist any party in making or filing any claim against KREN and its
current or past officers or directors. DeFrank further agrees not to initiate
any claim against George Moseman (other than a cross-complaint or cross claim in
response to a claim or lawsuit filed by George Moseman against De Frank) which
would trigger any rights of indemnification by KREN of George Moseman.


3.5 DeFrank shall not, for a period of five (5) years following execution of
this Settlement Agreement, for whatever reason, either directly or indirectly:


(a)  Make known to any person, firm or corporation the names or addresses of any
of the suppliers and vendors of KREN or any other information pertaining to
them; or


(b) Call on, solicit, assist or attempt to call on, solicit, or assist any party
in an effort to take customers away from KREN, with whom DeFrank became
acquainted during the term of his employment with KREN, either for himself or
for any other person, firm, or corporation; or


(c)  Call on, solicit, assist or attempt to call on, solicit, or take away any
employee of KREN, for himself or for any other person, firm, or corporation.



--------------------------------------------------------------------------------


3.6 DeFrank represents and warrants that, both individually and on behalf of any
other entity in which he has a direct or indirect interest, the common law
trademark of the name Kings Road Entertainment is owned exclusively by KREN, and
hereby further agrees to refrain from any use of the name "Kings Road," "Kings
Road Entertainment," "KREN," “Kingsroadscreen,” “Kingsroadmedia,” or any
derivations, acronym or words or abbreviations of similar import, in any way or
context, including but not limited to email addresses and agrees that the use of
such name, derivations, acronym, words or abbreviations will entitle KREN to
immediate injunction relief.


3.7 DeFrank represents and warrants that he agrees to refrain from associating
himself with the production of any of Kings Road movie assets except for the New
Line/Katja remake project of “All of Me.”
 
3.8 DeFrank individually and on behalf of Sloane or any Controlled entity in
which he has a direct or indirect interest, represents and warrants this
Agreement constitutes the valid and binding obligations of DeFrank, Sloane and
any Controlled entity in which he has a direct or indirect interest, enforceable
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws and equitable
principles related to or limiting creditors’ rights generally and by the
availability of equitable remedies and defenses.
 
3.9 DeFrank represents and warrants that neither the execution of this
Settlement Agreement by DeFrank and Sloane or the consummation of the sale of
the Shares (a) will result in the breach of any term or provision of, constitute
a default under, or accelerate or change the performance otherwise required
under, any agreement (including any loan agreement or promissory note),
indenture, instrument, order, law or regulation to which DeFrank or Sloane is a
party or by which DeFrank or Sloane is bound or (b) require the approval,
consent, waiver, authorization or act of, or the making by DeFrank or Sloane of,
any declaration, filing or registration with, any third party or any
governmental authority.


3.10 DeFrank individually and on behalf of Sloane or any Controlled entity in
which he has a direct or indirect interest, acknowledges that he is freely and
voluntarily entering into and executing this Agreement after having been advised
to seek separate independent counsel of DeFrank’s choice for advice regarding
this Agreement and any other legal rights pertaining to this Agreement. DeFrank
has either been apprised of all relevant information and legal rights by legal
counsel of his own choice, or has voluntarily chosen not to seek separate
independent counsel for advice regarding this Agreement. In executing this
Agreement, other than the representations and undertakings set forth in the
Settlement Agreement, DeFrank does not rely on any inducements, promises, or
representations made by the Purchaser, KREN, any officer, director, shareholder,
agent, attorney or representative of KREN or any other party or person.


3.11 DeFrank individually and on behalf of Sloane or any Controlled entity in
which he has a direct or indirect interest, represents and warrants that DeFrank
has all requisite power and authority to execute and deliver this Settlement
Agreement, and any of the related agreements and documents, and to consummate
any of the transactions contemplated hereby. This Settlement Agreement when duly
executed and delivered by DeFrank individually and on behalf of Sloane or any
Controlled entity in which he has a direct or indirect interest, constitutes the
legal, valid, and binding obligation of DeFrank DeFrank, Sloane and any
Controlled entity in which he has a direct or indirect interest in accordance
with its terms.



--------------------------------------------------------------------------------


4. Representations, Warranties and Covenants of Burnley.


4.1 Burnley represents and warrants this Agreement constitutes the valid and
binding obligations of Burnley, enforceable in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws and equitable principles related to or limiting creditors’
rights generally and by the availability of equitable remedies and defenses.
Further that neither the execution of this Agreement by Burnley or the
consummation of the sale of the Shares (a) will result in the breach of any term
or provision of, constitute a default under, or accelerate or change the
performance otherwise required under, any agreement (including any loan
agreement or promissory note), indenture, instrument, order, law or regulation
to which Burnley is a party or by which Burnley is bound or (b) require the
approval, consent, waiver, authorization or act of, or the making by Burnley of,
any declaration, filing or registration with, any third party or any
governmental authority.


4.2 Burnley acknowledges that he is freely and voluntarily entering into and
executing this Agreement after having been advised to seek separate independent
counsel of Burnley’s choice for advice regarding this Agreement and any other
legal rights pertaining to this Agreement. Burnley has either been appraised of
all relevant information and legal rights by legal counsel of his own choice, or
has voluntarily chosen not to seek separate independent counsel for advice
regarding this Agreement. In executing this Agreement, other than the
representations and undertakings set forth in the Settlement Agreement, Burnley
does not rely on any inducements, promises, or representations made by the
Purchaser, KREN, any officer, director, shareholder, agent, attorney or
representative of KREN or any other party or person.


4.3 Burnley represents and warrants that Burnley has all requisite power and
authority to execute and deliver this Settlement Agreement, and any of the
related agreements and documents, and to consummate any of the transactions
contemplated hereby. This Settlement Agreement when duly executed and delivered
by Burnley, constitutes the legal, valid, and binding obligation of Burnley in
accordance with its terms.


4.4 Burnley agrees not to initiate any claim against George Moseman (other than
a cross-complaint or cross claim in response to a claim or lawsuit filed by
George Moseman against De Frank) which would trigger any rights of
indemnification by KREN of George Moseman.




--------------------------------------------------------------------------------



5. Representations, Warranties and Covenants of KREN.


5.1 KREN represents and warrants that KREN has all requisite power and authority
to execute and deliver this Settlement Agreement, and any of the related
agreements and documents, and to consummate any of the transactions contemplated
hereby or thereby. The execution and delivery of this Settlement Agreement and
the consummation of the transactions contemplated hereby has been duly
authorized by all necessary corporate action, and no other proceedings on the
part of KREN is necessary to authorize this Settlement Agreement or to
consummate the transactions contemplated hereby.


5.2 KREN and Holmes represent and warrant that they shall not support or assist
George Moseman in anyway, in the event that George Moseman proceeds with the
prosecution of the complaint filed by George Moseman in the matter of Kings Road
Entertainment Inc., vs. H. Martin DeFrank, John Burnley, et al., Court Case No.
BC386459.


6. Notices. All notices, requests, demands and other communications under this
Agreement, including any request or demand for indemnification under paragraph
3, shall be in writing and shall be deemed to have been duly given on the date
of service if served personally on the party to whom notice is to be given or
within five (5) business days if mailed to the party to whom notice is to be
given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:


If to Kings Road, addressed to:
Kings Road Entertainment, Inc.
Attn: Philip Holmes, President
468 N. Camden Drive
Beverly Hills, CA 90210


With a copy to litigation counsel for Kings Road, addressed to:
Sherman & Nathanson
9454 Wilshire Blvd., Suite 820
Beverly Hills, CA 90212


and


Ropers, Majeski, Kohn & Bentley
Attn.: Richard L. Charnley, Esq.
515 S. Flower Street, 11th Floor
Los Angeles, CA 90071


If to DeFrank, addressed to:
H. Martin DeFrank
316 S. Maryland Avenue #206
Glendale, CA 91206




--------------------------------------------------------------------------------



If to Burnley, addressed to:
John Burnley
2 Aldersgate, Apt. 408
Riverhead, NY 11901


With a copv to litigation counsel for Burnley, addressed to:
Steve Dial, esq.
505 South Villa Real Drive, Suite 205
Anaheim Hills, CA 92807


Any notice mailed to any party hereunder will be deemed effective within five
(5) business days of deposit in the United States mail.


7. Disclaimer of Liability. It is understood and agreed that this Settlement
Agreement is a compromise of disputed claims, and that neither the mutual
release specified above nor the negotiation of this settlement shall be
considered as admissions of any liability whatsoever by anyone. It is understood
that the Parties deny, any past or present wrongdoing, and no wrongdoing shall
be implied from any negotiations or entry into this Agreement.


8. Payment of Costs and Expenses; Attorney’s Fees. Each party hereto shall be
responsible for the payment of its own costs, expenses and attorneys’ fees in
conjunction with the matters referred to herein. In the event litigation is
commenced to interpret or enforce any of the provisions of this Agreement, to
recover damages for the breach of any of the provisions of this Settlement
Agreement, or to obtain declaratory relief in connection with any of the
provisions of this Settlement Agreement, the prevailing party shall be entitled
to recover its reasonable attorneys’ fees and costs from the other party.


9. Confidentiality of Entire Agreement.


9.1 The Parties and their attorneys, and each of their agents or persons acting
for them, are prohibited from disclosing the nature and substance of the claims
involved, settlement terms and conditions, and the history, background,
negotiations, terms and conditions of all settlements with any individual other
than their attorneys of record and/or advisers for income tax or other legal
purposes. The Parties may make such disclosures to their attorneys or to any
other person or entity such as accountants, auditors or insurers, shareholders,
or any other similar entity or individual to whom such disclosure is required in
the ordinary course of the business, or to any potential financing source,
acquirer, investor or partner of KREN, or to anyone to whom disclosure is
required by subpoena or other legal process or operation of law.


9.2 The Parties and their attorneys, and each of their agents or persons acting
for them, may not make any statements, either directly or indirectly, by
implication or innuendo, to the press or media, concerning the fact or amount of
settlement, the nature and substance of the claims resolved herein or describe
or characterize the settlement in any way. The Parties and their attorneys, and
each of their agents or persons acting for them, may not use their involvement
in this settlement as the basis for speeches, interviews, seminars, articles,
books or promotional materials of any kind. Any inquiry made of the Parties and
their attorneys, and each of their agents or persons acting for them, into the
subject matter of these settlement terms, by anyone, including the press or
media, will be met by a statement that the disagreements were disposed of to the
mutual satisfaction of the parties’ and that they have no further comment.



--------------------------------------------------------------------------------


10. Further Assurances. Each of the Parties to this Agreement agrees to perform
such further acts and to execute and deliver any and all further documents that
may reasonably be necessary or desirable to effectuate the purpose of this
Agreement.


11. Representation of Comprehension of Document, Undertakings and
Representations and Warranties.


11.1 In entering into this Agreement, the Parties hereto represent that they
have read the contents of this Agreement, that the terms of this Agreement have
been explained to them by their attorney, that those terms are fully understood
and voluntarily accepted by them, that they have relied upon the legal advice of
their respective attorney, who is an attorney of their own choosing, and that
hereafter no such party shall deny the validity of this Agreement on the ground
that he, she or it did not have adequate advice of counsel.


11.2 Each party to this Agreement has made such investigation of the facts
pertaining to this Agreement and of all the matters pertaining thereto as it
deems necessary. In entering into this Agreement provided for herein, each party
assumes the risk of any misrepresentation, concealment, or mistake. If any party
should subsequently discover that any fact relied upon by it in entering into
this Agreement was untrue, or that any fact was concealed from it, or that its
understanding of the facts or of the law was incorrect, such party shall not be
entitled to any relief in connection therewith, including, without limitation on
the generality of the foregoing, any alleged right or claim to set aside or
rescind this Agreement. This Agreement is intended to be and is final and
binding between the parties hereto, regardless of any claims of
misrepresentation, promise made without the intention of performing, concealment
of fact, mistake of fact or law, or of any other circumstance whatsoever.


11.3 Each party is aware that it may hereafter discover claims or facts in
addition to or different from those it now knows or believes to be true with
respect to the matters related herein. Nevertheless, it is the intention of the
Parties to fully, finally, and forever settle and release all such matters and
claims relative thereto, which do now exist, may exist, or heretofore have
existed between them. In furtherance of such intention, the releases given
herein shall be and remain in effect as full and complete mutual releases of all
such matters, notwithstanding the discovery or existence of any additional or
different claims or facts relative thereto.


12. Entire Agreement. This Settlement Agreement, together with Exhibits 2.1,
2.2, 2.3, 2.4, 2.5, 2.6 and 20, constitute the entire written agreement between
the Parties, and with the exception of this agreements and instruments to be
executed pursuant to the terms of this Settlement Agreement, there are no other
agreements modifying its terms. The terms of this Settlement Agreement can only
be modified by a writing signed by all of the parties which expressly states
that such modification is intended, and this Settlement Agreement cannot be
amended by a partially or fully executed oral modification.



--------------------------------------------------------------------------------


13. Governing Law. This Agreement is being executed and delivered, and is
intended to be performed, in the State of California, and to the extent
permitted by law, the execution, validity, construction, and performance of this
Agreement shall be construed and enforced in accordance with the laws of the
State of California without giving effect to conflict of law principles. This
Agreement shall be deemed made and entered into in Los Angeles County, State of
California, United States of America; however, it is intended to resolve all
claims, known or unknown, between KREN, Sloane, Burnley and DeFrank in any
jurisdiction.


14. Waiver of Jury Trial. The Parties hereto hereby voluntarily and irrevocably
waives trial by jury in any Proceeding brought in connection with this
Settlement Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Settlement
Agreement, “Proceeding” includes any threatened, pending, or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which an
Indemnified Party was, is, or will be involved as a party or otherwise.


15. Interpretation of Agreement. This Settlement Agreement shall not be
construed against any party on the basis that his, her or its attorney drafted
it as each Party and their respective legal counsel has had an opportunity to
review, make comments, changes and modifications to the Settlement Agreement
prior to its execution.


16. Signature in Counterpart; Facsimile Signatures. This Settlement Agreement
may be executed in counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument. Facsimile signatures shall be sufficient for execution of this
Agreement.


17.  Independent Advice of Counsel. The Parties hereto, and each of them,
represent and declare that in executing this Settlement Agreement they relied
solely upon their own judgment, belief, knowledge and the advice and
recommendations of their own independently selected counsel, concerning the
nature, extent, and duration of their rights and claims, and that they have not
been influenced to any extent whatsoever in executing the Settlement Agreement
by any representations or statements covering any matters made by any other
party or that party’s representatives hereto.


18. Successors. This Settlement Agreement shall be binding upon the Parties and
their heirs, representatives, administrators, successors and assigns, and shall
inure to the benefit of the released parties and each of them, and to their
heirs, representative, successors and assigns.


19. Severability. If any provision of this Settlement Agreement is held by a
Court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.



--------------------------------------------------------------------------------


20. Retention of Jurisdiction. Regarding KREN v. DeFrank, the DeFrank
Cross-Complaint, KREN v. Burnley and Burnley v. KREN, the parties to such
complaints and cross-complaints agree and stipulate that the Los Angeles County
Superior Court may retain jurisdiction to enforce this Settlement Agreement
under the terms of California Code of Civil Procedure Section 664.6. In order to
advise the court of such stipulation, the parties, through counsel as
appropriate, shall execute and file stipulations so advising the court in the
forms collectively attached hereto as Exhibit 20. Such stipulations may be filed
upon execution of this Settlement Agreement.


21. Exhibits. All of the Exhibits hereto are material provisions of this
Settlement Agreement, and the terms of those Exhibits are expressly made part of
this Settlement Agreement.
 
IN WITNESS THEREOF, each of the undersigned has executed this Settlement
Agreement and General Mutual Release.



        
KINGS ROAD ENTERTAINMENT, INC. 
       
Dated: 
July 8, 2008
 
/s/ Philip Holmes
     
By: Philip Holmes
     
Its: President
       
Dated:
July 8, 2008
 
/s/ Philip Holmes
     
Philip Holmes, individually
       
Dated:
July 8, 2008
  /s/ H. Martin DeFrank      
H. Martin DeFrank, individually
     
(aka Christian DeFrank)
             
SLOANE SQUARED LTD
A UK Limited Liability Company
     
 
Dated:
July 8, 2008
 
/s/ H. Martin DeFrank
     
By: H. Martin DeFrank
     
Its: Managing Director
       
Dated:
July 8, 2008
  /s/ John Burnley      
John Burnley, individually and
     
doing business as Millennium
     
Endeavour Broadcast Services


--------------------------------------------------------------------------------



SPOUSE'S CONSENT


I, the undersigned, being the spouse of ____________________ who is a party to
the foregoing Settlement Agreement and Mutual General Release, hereby
acknowledge that I have read the same in its entirety and clearly understand
that my spouse has agreed upon terms and provisions with respect to the any
claims, shares of common stock of Kings Road Entertainment, Inc., rights under
any agreements or options, which he or she owns and in which I may have a
community property or other interest. I am fully convinced of the wisdom and
equity of the terms and provisions thereof and of the benefits to myself in the
entire plan of the Settlement Agreement. In consideration of the premises, I
hereby expressly consent that my spouse execute the Settlement Agreement and I
join in, accept, and consent to the terms and provisions thereof and agree to
abide and to be bound thereby, and I do agree to execute and deliver all
documents and to do all things reasonably necessary to carry out and complete
the purposes thereof.


Furthermore, I, the undersigned, hereby appoint my spouse as my attorney-in-fact
to represent me in all matters with regard to the Agreement; to bind my
interests, jointly with his or her own, upon his or her execution of any
document relating to the Agreement; and to do, on my behalf, all things
reasonably necessary to carry out and complete the purposes of the Agreement,
all without my further consent or authorization.

 



           
Spouse of
 